EXHIBIT2.1 POLAR WIRELESS CORPORATION - and - - and - POLAR WIRELESS CORP. AMALGAMATION AGREEMENT Dated June 22, 2011 1 TABLE OF CONTENTS Article 1 INTERPRETATION Definitions. 5 Certain Rules of Interpretation 8 Entire Agreement 9 Article 2 THE AMALGAMATION Amalgamation 10 Name 10 Registered Office 10 Business and Powers 10 Authorized Share Capital 10 Share Restrictions 10 Number of Directors 10 Initial Director 11 By-laws 11 Fiscal Year 11 Initial Officers 11 Issuance of Shares on Amalgamation 12 Share Capital 12 Share Certificates 12 Implementation Steps by the Parties 13 Preparation of Filings, etc. 13 Dissenting Shareholders 13 Closing 13 Withholding 14 Article 3 REPRESENTATIONS AND WARRANTIES OF Polar US AND subco Organization 14 Compliance with Laws and Licenses 14 Capitalization 14 Capitalization of Subco 15 Authority Relative to this Agreement 15 No Brokers 16 Article 4 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Organization 16 Compliance with Laws and Licenses 16 Capitalization of the Company 16 Authority Relative to this Agreement 17 Intellectual Property 17 No Brokers 18 2 Article 5 COVENANTS Conduct of Business by the Company 18 Conduct of Business by Polar US 19 Access Rights 19 Termination of IP Sale Agreement 20 Article 6 CONDITIONS OF THE AMALGAMATION Conditions to the Obligations of Each Party 20 Conditions to the Obligations of Polar US and Subco 20 Conditions to the Obligation of the Company 21 Satisfaction of Conditions 21 Article 7OTHER COVENANTS Further Assurances 22 Notification of Certain Matters 22 Indemnification 22 Joint Election 23 Article 8 TERMINATION Termination 23 Effect of Termination 24 Article 9 GENERAL PROVISIONS Expenses 24 Public Statements 24 Remedies 25 Notices 25 Assignment 26 Amendment 26 Attornment. 26 Appointment of Agent for Service 26 Enurement 26 Waiver 26 Counterparts 26 3 AMALGAMATION AGREEMENT THIS AGREEMENT is made the 22nd day of June, 2011 BETWEEN: POLAR WIRELESS CORPORATION, a corporation existing under the laws of the Province of Ontario (“Subco”) - and - 2230, a corporation existing under the laws of the Province of Ontario (the “Company”) - and - POLAR WIRELESS CORP., a corporation existing under the laws of the State of Nevada (“Polar US”) WHEREAS the Company was incorporated under the OBCA by certificate of incorporation dated January 13, 2010; AND WHEREAS Subco was incorporated under the OBCA by certificate of incorporation dated January 22, 2010; AND WHEREAS the authorized capital of the Company consists of an unlimited number of Company Common Shares; AND WHEREAS, as at the date hereof, there are 12,000,000 Company Common Shares issued and outstanding as fully paid and non-assessable shares; AND WHEREAS the authorized capital of Subco consists of an unlimited number of Subco Common Shares; AND WHEREAS, as at the date hereof, one Subco Common Share is issued and outstanding as a fully paid and non-assessable share and is held by 2240519 Ontario Limited (“Callco”), a wholly-owned subsidiary of Polar US; AND WHEREAS the Company and Polar US are parties to an intellectual property sale agreement dated January 26, 2010 (the “IP Sale Agreement”) pursuant to which the Company was to sell to Polar US the Intellectual Property relating to the Roaming Business in consideration for the issuance of 5,000,000 restricted Polar US Shares; 4 AND WHEREAS the Polar US now desires to acquire the Intellectual Property relating to the Long-Distance Business in consideration for the issuance of additional Polar US Shares and Polar US Preferred Shares; AND WHEREAS the shareholders of the Company desire to receive shares of Polar US on a tax-deferred basis; AND WHEREAS the Company and Polar US have accordingly agreed to terminate the IP Sale Agreement and enter into this Agreement; AND WHEREAS, subject to the terms and conditions of this Agreement, the Company and Subco have agreed to amalgamate pursuant to Sections 175 and 176 of the OBCA upon the terms and conditions set forth in this Agreement; NOW THEREFORE, in consideration of the foregoing premises and the respective representations, warranties, covenants and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the Parties hereby agree as follows: ARTICLE 1 INTERPRETATION Definitions. Whenever used in this Agreement, the following words and terms shall have the meanings set out below: “Amalgamating Companies” means, collectively, the Company and Subco. “Amalgamation” means the amalgamation under Sections 175 and 176 of the OBCA of the Amalgamating Companies pursuant to the Articles of Amalgamation, on the terms and conditions set forth in this Agreement. “Applicable Law” means, with respect to any Person, any domestic, foreign, national, federal, provincial, state or local law (statutory, common or otherwise), constitution, treaty, convention, ordinance, code, rule, regulation, policy or other similar requirement enacted, adopted, promulgated or applied by a Governmental Entity that is binding upon or applicable to such Person, as amended unless expressly specified otherwise. “Articles of Amalgamation” means the articles of amalgamation to be filed with the Director in connection with the Amalgamation. “Authorization” means any authorization, approval, exemption, consent, waiver, certificate, directive, notice, “no action” letter, license, order, permit, variance, agreement, instruction, registration or franchise of or from any Governmental Entity or pursuant to any Applicable Law. 5 “Board” means the board of directors of the Company. “Business” means, collectively, the Roaming Business and the Long-Distance Business, and all matters ancillary thereto. “Business Day” means a day, other than a Saturday or Sunday, on which the principal commercial banks located in the City of Toronto, Ontario are open for business during normal banking hours. “Certificate of Amalgamation” means the certificate of amalgamation to be issued by the Director pursuant to Subsection 178(4) of the OBCA in respect of the Articles of Amalgamation. “Class A Exchangeable Shares” means the exchangeable non-voting shares in the capital of New Polar. “Class B Exchangeable Shares” means the exchangeable non-voting shares in the capital of New Polar. “Class A Shares” means the Class A non-voting shares in the capital of New Polar. “Class B Shares” means the Class B non-voting shares in the capital of New Polar. “Closing” has the meaning ascribed thereto in Section 2.18. “Closing Date” has the meaning ascribed thereto in Section 2.18. “Common Shares” means the common shares in the capital of New Polar. “Company Common Shares” means the common shares in the capital of the Company. “Director” means the Director appointed under Section 178 of the OBCA to administer the provisions of the OBCA. “Dissent Rights” means the rights of dissent in favour of registered Shareholders in respect of the Amalgamation. “Dissenting Holder” means any registered Shareholder who has duly exercised its Dissent Rights in strict compliance therewith and has not withdrawn or been deemed to have withdrawn such Dissent Rights. “Effective Date” means the date upon which the Amalgamation becomes effective as established by the date shown on the Certificate of Amalgamation. “Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date. “Encumbrances” means any pledge, lien, priority, security interest, lease, title retention agreement, restriction, easement, right-of-way, title defect, option, adverse claim or encumbrance of any kind or character whatsoever. 6 “Governmental Entity” means any government, regulatory authority, governmental department, agency, commission, bureau, official, minister, Crown corporation, court, body, board, tribunal or dispute settlement panel or other law, rule or regulation-making organization or entity: (a) having jurisdiction on behalf of any nation, province, territory or state or any other geographic or political subdivision of any of them; or (b) exercising any administrative, executive, judicial, legislative, policy, regulatory or taxing authority or power. “Intellectual Property” means all intellectual property of the Company used by or currently being developed for use in the Business, and all rights of the Company therein, including all claims for past infringement, worldwide, whether registered or unregistered, including, without limitation: (a) all patents, patent applications and other patent rights, including divisional and continuation patents; (b) all registered and unregistered trade-marks, service marks, logos, slogans, corporate names, business names and other indicia of origin, and all applications and registrations therefor; (c) registered and unregistered copyrights and mask works, including all copyright in and to computer software programs, including the Software, and applications and registrations of such copyright; (d) internet domain names, applications and reservations for internet domain names, uniform resource locators and the corresponding Internet sites; (e) industrial designs; (f) trade secrets and proprietary information not otherwise listed in (a) through (d) above, including, without limitation, all inventions (whether or not patentable), invention disclosures, moral and economic rights of authors and inventors (however denominated), confidential information, technical data, customer lists, corporate and business names, trade names, trade dress, brand names, know-how, show-how, mask works, circuit topography, formulae, methods (whether or not patentable), designs, processes, procedures, technology, business methods, source codes, object codes, computer software programs (in either source code or object code form), databases, data collections and other proprietary information or material of any type, and all derivatives, improvements and refinements thereof, howsoever recorded or unrecorded. “IP Sale Agreement” has the meaning ascribed thereto in the recitals hereof. “Long-Distance Business” means the business carried on by the Company in connection with the development and commercialization of a low-cost long-distance mobile telephone solution. “Misrepresentation” has the meaning ascribed thereto in the Securities Act. “New Polar” means the corporation resulting from the Amalgamation. “OBCA” means the Business Corporations Act (Ontario), as now enacted or as the same may from time to time be amended, re-enacted or replaced. “Outside Date” means June 30, 2011, or such other date as the Parties may mutually agree in writing. “Party” means a party to this Agreement, and “Parties” means all of them. “Person” means an individual, a corporation, a partnership, a limited liability company, a trust, an unincorporated association, a Governmental Entity or any agency, instrumentality or political subdivision of a Governmental Entity, or any other entity or body. “Polar US Preferred Shares” means the shares of “blank check” preferred stock, par value US$0.001 per share, of Polar US. “Polar US Shares” means the shares of common stock, par value US$0.001 per share, of Polar US. “Roaming Business” means the business carried on by the Company in connection with the development and commercialization of a mobile telephone solution involving the elimination of roaming fees and charges. “Securities Act” means the Securities Act (Ontario), as now enacted or as the same may from time to time be amended, re-enacted or replaced. “Shareholders” means the holders of Company Common Shares. “Subco Common Shares” means the common shares in the capital of Subco. 7 “Subsidiary” or “Subsidiaries” means, with respect to any Person: (a) a corporation a majority in voting power of whose share capital or capital stock with voting power, under ordinary circumstances, to elect directors is at the time, directly or indirectly, owned by such Person, by a Subsidiary of such Person, or by such Person and one or more Subsidiaries of such Person, whether or not such power is subject to a voting agreement or similar restriction; (b) a partnership or limited liability company in which such Person or Subsidiary of such Person is, at the date of determination, (i) in the case of a partnership, a general partner of such partnership with the power affirmatively to direct the policies and management of such partnership, or (ii) in the case of a limited liability company, the managing member or, in the absence of a managing member, a member with the power affirmatively to direct the policies and management of such limited liability company; or (c) any other Person (other than a corporation, partnership or limited liability company) in which such Person, a Subsidiary of such Person or such Person and one or more Subsidiaries of such Person, directly or indirectly, at the date of determination thereof, has (i) the power to elect or direct the election of a majority of the members of the governing body of such Person, whether or not such power is subject to a voting agreement or similar restriction, or (ii) in the absence of such a governing body, at least a majority ownership interest. “Support Agreement” means the agreement to be made between Polar US, Callco and the Company, substantially in the form of Appendix 2 hereto. “Tax Act” means the Income Tax Act (Canada). “Transaction Resolution” means the special resolution of the Shareholders approving the Amalgamation. Certain Rules of Interpretation In this Agreement: (a) Consent – Whenever a provision of this Agreement requires an approval or consent and such approval or consent is not delivered within the applicable time limit, then, unless otherwise specified, the Party whose consent or approval is required shall be conclusively deemed to have withheld its approval or consent. (b) Currency – Unless otherwise specified, all references to money amounts are to Canadian dollars. (c) Governing Law – This Agreement is a contract made under and shall be governed by and construed in accordance with the laws of the Province of Ontario and the federal laws of Canada applicable in the Province of Ontario. (d) Headings – Headings of Articles and Sections and the insertion of a Table of Contents are inserted for convenience of reference only and do not affect the construction or interpretation of this Agreement. (e) Including – Where the word “including” or “includes” is used in this Agreement, it means “including (or includes) without limitation”. (f) No Strict Construction – The language used in this Agreement is the language chosen by the Parties to express their mutual intent, and no rule of strict construction shall be applied against any Party. 8 (g) Number and Gender – Unless the context otherwise requires, words importing the singular include the plural and vice versa and words importing gender include all genders. (h) Severability – If, in any jurisdiction, any provision of this Agreement or its application to any Party or circumstance is restricted, prohibited or unenforceable, such provision shall, as to such jurisdiction, be ineffective only to the extent of such restriction, prohibition or unenforceability without invalidating the remaining provisions of this Agreement and without affecting the validity or enforceability of such provision in any other jurisdiction or without affecting its application to other Parties or circumstances.The Parties agree to replace any such restricted, prohibited or unenforceable provision of this Agreement with a valid and enforceable provision that will achieve, to the extent possible, the same economic, business and other purposes of such restricted, prohibited or unenforceable provision. (i) Statutory references – A reference to a statute includes all regulations and rules made pursuant to such statute and, unless otherwise specified, the provisions of any statute, regulation or rule which amends, supplements or supersedes any such statute, regulation or rule. (j) Time – Time is of the essence in the performance of the Parties’ respective obligations. (k) Time Periods – Unless otherwise specified, time periods within or following which any payment is to be made or act is to be done shall be calculated by excluding the day on which the period commences and including the day on which the period ends and by extending the period to the next Business Day following if the last day of the period is not a Business Day. Entire Agreement This Agreement and the agreements and the other letters and documents required to be delivered pursuant to this Agreement, constitute the entire agreement between the Parties and set out all the covenants, promises, warranties, representations, conditions and agreements between the Parties in connection with the subject matter of this Agreement and supersede all prior agreements, understandings, negotiations and discussions, whether oral or written, pre-contractual or otherwise.There are no covenants, promises, warranties, representations, conditions, understandings or other agreements, whether oral or written, pre-contractual or otherwise, express, implied or collateral between the Parties in connection with the subject matter of this Agreement except as specifically set forth in this Agreement and any other letter or document required to be delivered pursuant to this Agreement. 9 ARTICLE 2 THE AMALGAMATION Amalgamation The Amalgamating Companies hereby agree to amalgamate effective on the Effective Date in accordance with the provisions of the OBCA and to continue as one corporation on the terms and conditions set forth in this Agreement. Name The name of the amalgamated company shall be “Polar Wireless Corporation”. Registered Office Unless changed by the directors of New Polar, the address of the registered office of New Polar shall be100 York Boulevard, Suite 600, Richmond Hill, Ontario L4B 1J8. Business and Powers There shall be no restrictions on the business New Polar may carry on or on the powers it may exercise. Authorized Share Capital Upon the Amalgamation, New Polar shall be authorized to issue: (a) an unlimited number of Common Shares; (b) an unlimited number of Class A Shares; (c) an unlimited number of Class B Shares; (d) an unlimited number of Class A Exchangeable Shares; and (e) an unlimited number of Class B Exchangeable Shares.The Common Shares, the Class A Shares, the Class B Shares, the Class A Exchangeable Shares and the Class B Exchangeable Shares shall have attached thereto the rights, privileges, restrictions and conditions respectively as set out in Appendix 1 hereto. Share Restrictions There shall be no restrictions on the ownership of shares of New Polar. Number of Directors The board of directors of New Polar will, until otherwise changed in accordance with the OBCA, consist of a minimum of one and a maximum of ten directors. The number of directors of New Polar will initially be one. 10 Initial Director The first director of New Polar shall be the person whose name, address and resident Canadian status is set out below: Name Address Resident Canadian Robert M. Bent 183 Wellington Street West, Suite 2805, Toronto, OntarioM5V 0A1 Yes This director will hold office from the Effective Date until the close of business of the annual meeting of shareholders of New Polar first following the date of this Agreement or until his successor is elected or appointed. By-laws The by-laws of New Polar shall be the by-laws of Subco in effect immediately prior to the Amalgamation. Fiscal Year The fiscal year of New Polar shall terminate on the 30th day of April in each year. Initial Officers Until changed by the directors or until their successors are appointed, from the Effective Date, the officers of New Polar will be as follows: Name Office Robert M. Bent President Robert M. Bent
